This is an appeal from a decree of the court of chancery, advised by Vice-Chancellor Bigelow, dismissing the bill of complaint which sought an injunction to prevent the defendants-respondents from obstructing the natural flow of the waters of a stream at a point above lands of complainant-appellant. The vice-chancellor held that the proofs adduced by the appellant failed to sustain the cause of action set out in the bill of complaint.
A careful consideration of the evidence leads us to the conclusion that the court below was correct in the finding on the facts, and the decree should be affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 454